Citation Nr: 1225880	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-27 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as schizophrenia.  

(The issue of entitlement to an increased rating for prostatitis will be addressed in a separate Board action.)  


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  In this regard, the Board noted that several hundred pages of VA treatment records were added to the Veteran's claims file in November 2011 and January 2012.  A letter was received from the Veteran's representative in June 2012 which indicated that the Veteran wished to waive agency of original jurisdiction (AOJ) review of those records.  It is also noted that additional treatment records were added in May 2012 and have not been considered by the AOJ, and have not been specifically covered by the Veteran's waiver.  However, a review of these records shows that nothing new was added that is relevant to the adjudication of this claim.  Several psychiatric treatment records were included, but it is not disputed that the Veteran currently has a psychiatric disability.  Rather, the issue is whether the psychiatric disability either began during or was otherwise caused by the Veteran's military service.  A copy a VA examination from March 2011 was included in the records that were uploaded in May 2012, but a copy of the examination report had been included in the records that were covered by the Veteran's waiver.  As such, there is no prejudice for the Board to proceed with the adjudication of the Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

A psychiatric disability was not demonstrated during service, or for many years thereafter, and is not shown to be related to any incident of active service.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In an August 2008 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the August 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  As explained in the introduction, a waiver was obtained for all of the relevant treatment records which had not been considered by the RO.  

In September 2010, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

A VA examination was provided in March 2011 which addressed whether his currently diagnosed psychiatric disability was related to a service connected disability.  The Board notes that no medical opinion has been obtained with regard to the Veteran's direct service connection claim.  However, no competent evidence has suggested that the Veteran's psychiatric disability even might be related to his military service, to include any exposure therein.  As such, VA's duty to provide an examination was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with a veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed psychiatric disability is related to his military service is his own conclusory and generalized lay statements, which are unsupported by even speculative medical evidence.  Even then, the Veteran has acknowledged, such as at his March 2011 VA examination, that he did not receive any psychiatric treatment while on active duty in the military.  Accordingly, the Board finds that referral for an additional VA medical examination is not warranted.  

The Veteran submitted new evidence directly to the Board at his personal hearing in September 2010, along with a signed a waiver of AOJ review of this evidence, a waiver was also submitted for medical records that had been posted on Virtual VA; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a psychiatric disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 further defines "psychoses" as found at 38 C.F.R. § 3.309 to include psychotic disorders and schizophrenia.  38 C.F.R. § 3.384.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran was without any psychiatric abnormalities on examination for military admission in January 1973.  He sought treatment in January 1975 for gastrointestinal complaints and headaches, stating that he felt hungry, but could not eat more than one meal per day.  The impression was of a possible ulcer.  According to an April 1975 clinical notation, the Veteran was seen for treatment of a head injury following a motor vehicle accident.  He reported minor frontal headaches, but a physical examination was within normal limits, without any indication of neurological impairment, and a series of skull X-rays were also within normal limits.  In October 1975, the Veteran again sought treatment for headaches as well as an upset stomach.  The Veteran had reportedly consumed a "large amount" of alcohol the previous night, but did not feel this was related to his symptoms.  On examination for service separation in November 1975, the Veteran was again found to be without any psychiatric abnormalities, and on a concurrent report of medical history, he specifically denied any depression, excessive worry, loss of memory or amnesia, periods of unconsciousness, or nervous trouble of any sort.  Adding weight to this report, the Veteran did specifically report having experienced symptoms such as cramps and headaches, meaning that he did not simply deny all conditions.

The Veteran separated from military service in December 1975 and no evidence was added to his claims file for more than a decade until he eventually filed for service connection for prostatitis in 1987.  However, even then, there was no indication of any psychiatric problems.

Evidence of psychiatric treatment does not appear for a number of years thereafter.  From June to July 1997, the Veteran was hospitalized at a VA medical center for treatment of substance abuse.  An antisocial personality disorder was also diagnosed at that time, although no other psychiatric diagnoses were given.  An August 1997 VA mental health evaluation again yielded no Axis I psychiatric diagnosis.  On VA examination in September 1999, however, the Veteran reported a history of hallucinations since childhood.  The impression was of a chronic psychotic disorder and a possible sexual disorder.  An April 2000 VA clinical notation suggested that a diagnosis of schizophrenia was warranted, and such a diagnosis was confirmed in December 2000.  In a February 2002 letter, a VA psychiatrist also diagnosed the Veteran with schizophrenia, paranoid type.  

As an initial matter, the Board concedes that the Veteran is currently diagnosed with a psychiatric disability.  Schizophrenia, paranoid type, appears to be the preeminent diagnosis, and no competent evidence suggesting against such a current disability is of record.  Therefore, the Board finds a current psychiatric disability, schizophrenia, has been established within the medical record.  The Board must next consider whether this disability either began during or was otherwise caused by the Veteran's military service.  

After considering the totality of the record, the Board finds the weight of the evidence to be against the award of service connection for a psychiatric disability.  The Veteran's service treatment records are silent for any diagnosis of, or treatment for, a psychiatric disability.  While the Veteran did experience a head injury in service during a motor vehicle accident in April 1975, no psychiatric symptoms were reported at that time, and a diagnosis of a psychiatric disability was not rendered.  He also specifically denied any psychiatric symptoms on examination for service separation in November 1975, and was again found to be without any psychiatric abnormalities.  Furthermore, on a concurrent report of medical history, he denied any depression, excessive worry, loss of memory or amnesia, periods of unconsciousness, or nervous trouble of any sort.  It is noted that while the Veteran denied these psychiatric symptoms, he did report having experienced a number of other conditions, suggesting that he actually took time to review the questions posed and adding weight to the conclusion that he was not experiencing psychiatric symptoms at the time of separation physical.  Moreover, he asserted that he was in good health at that time and denied being on any medication.
At his VA examination in 2011, the Veteran conceded that he did not receive any psychiatric treatment while in service.

Following service, the Veteran did not report any psychiatric symptoms for more than 20 years, until 1997, when he was diagnosed with a personality disorder.  However, even then, a personality disorder is not a disease or injury within the meaning of pertinent laws and regulations.  38 C.F.R. § 3.303(c).  Nevertheless, a VA examination in September 1999 did eventually lead to diagnosis of a chronic psychotic disorder.  

Although recent VA psychiatric treatment notations confirm a current diagnosis of schizophrenia, these diagnoses came more than 20 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no competent expert has suggested a current psychiatric disorder began during military service, or was the result of an incident therein.  Moreover, the Veteran did seek VA disability benefits for prostatitis in 1987, meaning that he was familiar with the VA system, yet did not seek service connection for a psychiatric disability for a number of years after that.  This fact also weighs against the conclusion that the Veteran's psychiatric disability began during service.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
 
In February 2002, the Veteran asserted that he had experienced schizophrenia since he getting out of the army; yet, when asked at his hearing whether he was treated for schizophrenia in service, he stated that he may or may not have been, but did not know.  Moreover, he has not described any symptoms he was allegedly experiencing during and post service, that might later have supported a diagnosis of schizophrenia; but rather has only provided the generic assertion that his "schizophrenia" began during service.  

Unfortunately, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular psychiatric disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while he disagrees with the conclusion that his psychiatric disability neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his psychiatric disability 

Because the evidence does not show the onset of psychiatric symptoms in service, service connection would require a medical opinion linking the Veteran's current psychiatric to his time in military service.  However, such an opinion is not of record.  In fact, no medical opinion even suggests that such a link might be possible.  
Even the Veteran, at his Board hearing, denied knowing whether a doctor had ever related his schizophrenia to his military service.  

The Veteran speculated that an in-service head injury either during a motor vehicle accident or a parachute jump may have caused his psychiatric problems, but he did not give any indication that any medical professional had endorsed such a theory, and again he is not considered medically qualified to make such a connection.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As such, the criteria for service connection have not been met on a direct basis.

The Board has also considered whether service connection is warranted as secondary to the Veteran's service connected prostatitis.  To this end, the Veteran underwent a VA psychiatric examination in March 2011.  He specifically denied any significant medical or psychiatric history as a child or adolescent; any alcohol or substance use in service; any major illnesses or injuries while in service; or receiving any psychiatric treatment while in service.  Moreover, following service, it was noted that the Veteran attended vocational school for bricklaying and then obtained a GED.  The Veteran also acknowledged being hospitalized in the late 1990s for schizophrenia and drug abuse and he reported completing several rehabilitation programs.  After reviewing the Veteran's claims file, the examiner concluded that the Veteran had major depression with psychotic features, but found that he did not meet the criteria for a diagnosis of depressive disorder secondary to his service connected prostate condition.

As such, the evidence of record also fails to relate the Veteran's psychiatric disability to his military service.

In conclusion, the preponderance of the evidence is against the award of service connection for a psychiatric disability.  Such a disability did not have its onset as a chronic disorder during military service, and may not be presumed to have been incurred therein.  As a preponderance of the evidence is against the award of service connection for a psychiatric disability, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a psychiatric disability is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


